Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 1 of 30


             IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION
                      ST. CROIX, VIRGIN ISLANDS

In re:                                    )     Chapter 7
                                          )
CARIBBEAN AUTO MART OF                    )
ST. CROIX, INC.                           )     Case No. 13-10003 (MFW)
                                          )
                                          )
          Debtor.                         )
_____________________________             )
                                          )
ANNELLE KNIGHT, ESTHER NEWTON,            )
FITZROY WILLIAMS, PAULINE PETER,          )
JANET RIVERA, RAMS AUTO REPAIR,           )
DEREK CAMBRIDGE, ASHEEM CHARLES,          )
MONIQUE XAVIER, MICHAEL FELIX,            )     Adv. No. 18-01001 (MFW)
BERNARD HAMILTON,                         )
and LEON RICHARDSON,                      )
                                          )
           Plaintiffs,                    )
                                          )
                                          )
      v.                                  )
                                          )
CARIBBEAN AUTO MART OF ST. CROIX,         )
Inc., CAG INTERNATIONAL, INC.,            )
d/b/a CARIBBEAN AUTO GROUP,               )
                                          )
           Defendant.                     )     Rel. Docs. 40, 58, 60

                                  OPINION1

      Before the Court is the Motion for Summary Judgment filed by

the Defendant, CAG International, Inc., d/b/a Caribbean Auto

Group (“CAG”).    The dispute is whether CAG, the non-debtor parent

of Caribbean Auto Mart of St. Croix (CAMSTX) (the “Debtor”),

disregarded corporate entity separateness, pre-petition,



1
     This Opinion constitutes the findings of fact and
conclusions of law of the Court pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure.
Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 2 of 30


warranting substantive consolidation of CAG and the Debtor.                The

Plaintiffs oppose the Motion.2        For the reasons stated below, the

Court will grant CAG’s Motion.



I.    BACKGROUND

      A.    Factual History

      On March 5, 2001, three individuals, William Lambert,

Charles Lambert, and Sydne Hilton (collectively, the “Initial

Shareholders”) incorporated the Debtor, a car dealership on St.

Croix, U.S. Virgin Islands, for the purpose of acquiring the

assets of an existing automobile dealership and leasing a

commercial facility upon which to operate a General Motors

franchise.    (Adv. D.I. 40, at Ex. A ¶¶ 1.1 & 1.2.)3          Between 2001

and 2007, the Initial Shareholders incorporated several other

entities.    (Id., at Ex. A ¶¶ 1.1, 5.2, 5.3, & 5.6.)          These

entities included two real estate investment vehicles: Triple C

Inc. (“Triple C”) and CT Real Estate Investments Inc., and five

dealerships: (i) Lambert Hilton Inc., d/b/a Toyota of St. Thomas;


2
     The Amended Complaint (Adv. D.I. 35) includes Esther Newton
as a Plaintiff. Newton’s claim was settled and dismissed in the
Superior Court of the Virgin Islands on April 26, 2016, and, as a
result, she did not join the Plaintiffs’ Opposition to CAG’s
Motion for Summary Judgment. (Adv. D.I. 58.)
3
     References to the record are: “D.I. #” for pleadings filed
in the main bankruptcy proceeding (no. 13-10003) and “Adv. D.I.
#” for pleadings filed in the adversary proceeding (no. 18-
01001).


                                      2
Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 3 of 30


(ii) Caribbean Auto Mart, Inc. (St. Thomas); (iii) Lambert

Brothers Inc., d/b/a Toyota of St. Croix; (iv) Chrysler-Dodge-

Jeep of St. Croix, Ltd.; and (v) the Debtor.           The Initial

Shareholders collectively owned 100% of the stock in each

corporation and were the only directors on their respective

boards.     (Id.)

      On January 2, 2007, CAG was incorporated to serve as the

parent holding company for the seven corporations.            The Initial

Shareholders contributed their stock in each of the seven

entities to CAG in exchange for their pro rata share of CAG’s

stock.     (Id., at Ex. A ¶¶ 5.5 & 5.6; Adv. D.I. 58, at Ex. 29A.)

      The Plaintiffs are unsecured creditors holding tort and/or

contract claims against the Debtor including claims for wrongful

termination, sale of defective vehicles, fraud, failure to

maintain leased property in good repair, breach of good faith and

fair dealing, breach of implied contract of employment, and

fraudulent misrepresentations in insuring and financing vehicles.

None of the Plaintiffs’ claims have been reduced to judgment.

      B.     Procedural History

      On March 5, 2013 (the “Petition Date”), the Debtor filed a

voluntary petition under chapter 7.         On November 2, 2013, the

chapter 7 trustee (the “Trustee”) filed a Report of No

Distribution.       The U.S. Environmental Protection Agency (“EPA”)

filed an objection to the Trustee’s Report on November 20, 2013,


                                      3
Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 4 of 30


and sought discovery to determine whether there was any basis for

a cause of action against the Debtor and non-debtor parent, CAG,

for fraudulent transfers, substantive consolidation, or piercing

the corporate veil.      (D.I. 59.)    The Plaintiffs joined in the

EPA’s objection.    (D.I. 63.)      The Court granted the EPA’s

discovery request (allowing the Plaintiffs to participate).

Following discovery, the EPA, the Debtor, and CAG filed a motion

for approval of a settlement agreement, which the Court granted

on August 17, 2016.      (D.I. 158 & 164.)      Thereafter, the

Plaintiffs filed a motion for discovery under Rule 2004 of the

Federal Rules of Bankruptcy Procedure on the grounds that the EPA

had not finished reviewing documents and had not conducted any

depositions.    (D.I. 165.)     On February 9, 2017, the Court allowed

the Plaintiffs to conduct limited discovery (namely,

depositions).    (D.I. 174.)

      On March 16, 2018, the Plaintiffs filed a complaint alleging

that the Debtor, CAG, and CAG’s majority shareholder, William

Lambert, ought to be substantively consolidated either because:

“(i) pre-petition, [the entities] disregarded separateness so

significantly their creditors relied on the breakdown of entity

borders and treated them as one entity, or (ii) post-petition,

their assets and liabilities are so scrambled that separating

them is prohibitive and hurts all creditors.”           (Adv. D.I. 1.)      In

re Owens Corning, 419 F.3d 195, 211-12 (3d Cir. 2005).


                                      4
Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 5 of 30


Alternatively, the Plaintiffs sought to pierce the corporate veil

under the alter ego theory.        (Adv. D.I. 1.)     The Defendants filed

motions to dismiss.      (Adv. D.I. 22 & 23.)

      After a hearing on February 14, 2019, the Court dismissed

all claims against William Lambert because the complaint failed

to allege that the Plaintiffs viewed Lambert as the Debtor’s

alter ego and dismissed all claims against CAG except the claim

for substantive consolidation under the first test articulated in

the Owens Corning decision.        (Adv. D.I. 31 & 34.)      The Court

cautioned, however, that there is a high bar for proving

substantive consolidation with a non-debtor.           (Id.)

      The Plaintiffs thereafter filed an amended complaint (the

“Amended Complaint”).      (Adv. D.I. 35.)      CAG responded with its

Motion for Summary Judgment on May 28, 2020.           (Adv. D.I. 40.)

The Plaintiffs filed their Opposition on August 24, 2020, and CAG

filed its Reply on September 8, 2020.         (Adv. D.I. 58 & 60.)

Briefing is complete, and the matter is now ripe for decision.



II.   JURISDICTION

      The Court has subject matter jurisdiction over this

adversary proceeding, which is a core proceeding concerning the

administration of the estate and liquidation of its assets.                28

U.S.C. §§ 1334(b), 157(b)(2)(A) & (O).




                                      5
Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 6 of 30


      The Court has authority to render a final judgment if the

parties consent.    See Wellness Int’l Network, Ltd. v. Sharif, 575

U.S. 665, 683-85, 685 n.13 (2015) (holding that even if the

bankruptcy court lacks constitutional authority to enter a final

order, the parties can consent to a final order expressly or

implicitly); In re Tribune Media Co., 902 F.3d 384, 396 (3d Cir.

2018) (holding that the claimant impliedly consented to entry of

a final order by the bankruptcy court, where he filed several

pleadings without objection to the court’s authority to enter a

final order); True Traditions, LC v. Wu, 552 B.R. 826, 836-39

(N.D. Cal. 2015) (holding non-debtor defendant impliedly

consented to final ruling after it filed a motion for summary

judgment in a fraudulent transfer action without objecting to

entry of a final order).

      In this case, CAG expressly consented to the entry of a

final judgment by the Court in its first responsive pleading.

The Plaintiffs implicitly consented by filing a complaint seeking

entry of a final judgment in their favor and by filing a response

to CAG’s Motion for Summary Judgment without objecting to the

entry of a final order by the Court, as required by the national

and local rules.    Fed. R. Bankr. P. 7008, 7012(b); VI Local

Bankruptcy Rule 7004-2.




                                      6
Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 7 of 30


III. DISCUSSION

      A.     Standard of Review

             1.   Summary Judgment

      Summary judgment shall be granted “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”            Fed. R. Civ.

P. 56(a); Fed. R. Bankr. P. 7056.         Material facts are those facts

that might affect the outcome of the litigation.

      Once the moving party has established a prima facie case,

the burden shifts to the non-moving party to present evidence

beyond mere “speculation and conclusory allegations” in “the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any” that

the factfinder could use in reasonably finding for the non-moving

party.     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(citing Fed. R. Civ. P. 56(c)).        The Court construes all evidence

in the record in the light most favorable to the non-moving

party.     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (citing United States v. Diebold, Inc., 369

U.S. 654, 655 (1962)).

             2.   Substantive Consolidation

                  a.     General Authority

      Substantive consolidation is an equitable remedy arising

under federal common law.       Owens Corning, 419 F.3d at 206 (citing


                                      7
Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 8 of 30


Sampsell v. Imperial Paper & Color Corp., 313 U.S. 215 (1941)).

Under the Bankruptcy Code, the power to order substantive

consolidation of bankruptcy estates is derived from the court’s

general equitable powers.       Owens Corning, 419 F.3d at 208 n.14

(acknowledging that substantive consolidation is a remedy that

may be available in a bankruptcy case although finding that the

facts of the case did not warrant it).

      While they apply slightly different standards, virtually

every Circuit has recognized that substantive consolidation of

debtors is available in a bankruptcy case.          See, e.g., In re

Bonham, 229 F.3d 750 (9th Cir. 2000); In re Giller, 962 F.2d 796,

799 (8th Cir. 1992); In re Hemingway Transp., Inc., 954 F.2d 1,

11 n.15 (1st Cir. 1992); Eastgroup Props. v. Southern Motel

Ass’n, Ltd., 935 F.2d 245 (11th Cir. 1991); S.I. Acquisition,

Inc. v. Eastway Delivery Serv., Inc. (In re S.I. Acquisition,

Inc.), 817 F.2d 1142, 1144 n.2 (5th Cir. 1987).           See also In re

Augie/Restivo Baking Co., Ltd., 860 F.2d 515, 518 (2d Cir. 1988)

(finding facts of that case did not justify consolidation but

acknowledging it was an available remedy in bankruptcy cases); In

re Auto-Train Corp., Inc., 810 F.2d 270, 276 (D.C. Cir. 1987)

(same); In re Gulfco Invest. Corp., 593 F.2d 921 (10th Cir. 1979)

(same).

                 b.      Non-Debtor Consolidation

      The Third Circuit left open the possibility that bankruptcy


                                      8
Case 1:18-ap-01001-MFW   Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 9 of 30


courts could consolidate non-debtors with debtors.            Owens

Corning, 419 F.3d at 208 n.13.        Many other courts have held that

a court can grant substantive consolidation of debtors and non-

debtors.   See, e.g., Bonham, 229 F.3d at 769-71; Off. Comm. of

Unsecured Creditors v. Comvest Grp. Holdings (In re HH

Liquidation, LLC), Adv. No. 16–51204 (KG), 2017 WL 4457404, at *3

(Bankr. D. Del. Oct. 4, 2017) (holding that it had jurisdiction

to consolidate a non-debtor with a debtor); Morse Operations,

Inc. v. Robins LE-COCQ, Inc. (In re Lease-A-Fleet, Inc.), 141

B.R. 869, 873-74 (Bankr. E.D. Pa. 1992) (finding authority to

consolidate debtor with a non-debtor but concluding the facts in

that case did not support it).

      The courts have set a high burden for granting substantive

consolidation of a debtor with non-debtors, inter alia, to avoid

the circumvention of the strict standards for filing involuntary

petitions or harm to creditors of the non-debtor.            Lease-A-Fleet,

141 B.R. at 872-74.      See also Simon v. ASIMCO Techs., Inc. (In re

Am. Camshaft Specialties, Inc.), 410 B.R. 765, 786, 791 (Bankr.

E.D. Mich. 2009) (granting motion to dismiss complaint for

substantive consolidation with non-debtor because trustee failed

to state sufficient facts to support a claim that was plausible

on its face).

      The effect of substantive consolidation is to merge all

assets and liabilities of individual entities into a single


                                      9
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 10 of 30


survivor such that “claims of creditors against separate debtors

morph [into] claims against the consolidated survivor.”              Owens

Corning, 419 F.3d at 205 (quoting Genesis Health Ventures, Inc.

v. Stapleton (In re Genesis Health Ventures, Inc.), 402 F.3d 416,

423 (3d Cir. 2005)).       “[B]ecause substantive consolidation is

extreme (it may affect profoundly creditors’ rights and

recoveries) and imprecise, this ‘rough justice’ remedy should be

rare[ly used].”    Owens Corning, 419 F.3d at 211.

                  c.     Standard in the Third Circuit

      Whether to order substantive consolidation requires a fact-

intensive inquiry on a case-by-case basis.           The Third Circuit has

articulated two alternative tests for granting substantive

consolidation, only the first of which is at issue in this case:

“(i) [whether] pre-petition, [the entities sought to be

consolidated] disregarded separateness so significantly [that]

their creditors relied on the breakdown of entity borders and

treated them as one legal entity.”          Id. at 211.

      Under this test, the proponent of substantive consolidation

must show both (1) “corporate disregard creating contractual

expectations of creditors that they were dealing with [the

entities to be consolidated] as one indistinguishable entity” and

(2) “in their prepetition course of dealing, they actually and

reasonably relied on [the] supposed unity [of these entities].”

Id. at 212 (emphasis added).


                                      10
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 11 of 30


      The test for reliance is both subjective (“actually relied”)

and objective (“reasonably relied”).          In re Lisanti Foods, Inc.,

C.A. No. 04–3868, 2006 WL 2927619, at *8 (D.N.J. Oct. 11, 2006);

aff’d, 241 F. App’x 1 (3d Cir. 2007).

      Furthermore, those opposing consolidation can defeat a

proponent’s prima facie case by presenting evidence that other

creditors relied on the separate existence of the entities to be

consolidated and would be adversely affected by substantive

consolidation.    Owens Corning, 419 F.3d at 212.

      B.   Application

           1.     Corporate Disregard

      Under the first element, the Plaintiffs must demonstrate

that the Debtor and CAG ignored their corporate separateness.

See, e.g., Owens Corning, 419 F.3d at 212; Lisanti, 2006 WL

2927619, at *8.

      The Plaintiffs offer a list of activities by CAG and the

Debtor that they argue demonstrate this disregard.             CAG responds

that it was not involved in many of the listed activities and the

others are typical activities of corporate families.             Therefore,

CAG argues it should not be subject to substantive consolidation.

                  a.     Activities before CAG Incorporated

      The Plaintiffs reference several activities and

interrelationships between the Debtor and its other affiliates




                                      11
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 12 of 30


that occurred before CAG was incorporated in 2007.4             CAG argues

these activities cannot possibly be evidence that CAG disregarded

corporate separateness.       The Court agrees with CAG that

activities which occurred before its formation cannot be evidence

of corporate disregard between CAG and the Debtor.

                 b.      Activities Involving Affiliates Other than
                         CAG

      The Plaintiffs contend that activity between the Debtor and

other affiliates that occurred after CAG was incorporated is

evidence of corporate disregard.           These activities include: (i) a

lease between the Debtor and Keystone Properties (an entity

controlled by a CAG minority shareholder) with excessive rent

(Adv. D.I. 58, at Ex. 23B); (ii) a consignment agreement between

the Debtor and another CAG affiliate in July 2012 (Adv. D.I. 58,

at Ex. 24); (iii) redistribution to the Debtor of customer

payments for fleet vehicles allegedly owed to other CAG

affiliates (Adv. D.I. 40, at Ex. 17 & Ex. A ¶ 8.3); (iv) a

transfer by the Debtor of ten vehicles to another CAG affiliate


4
     These activities include: (i) the Debtor guaranteeing loans
for Triple C in 2001 (Adv. D.I. 40, at Ex. 3), (ii) the Debtor
obtaining floor plan financing from a lender controlled by
Charles Lambert in 2002 and 2004 (D.I. 29; Adv. D.I. 40, at Exs.
11 & 12), (iii) the Debtor providing back-office services
(payroll, insurance, HR and management) to other affiliates, pre-
2007 (Adv. D.I. 40, at Ex. A), (iv) the alleged
undercapitalization of the Debtor in 2001 (Adv. D.I. 35, at ¶
40), and (v) the Debtor causing customers to issue notes payable
jointly to it and the other affiliates, for obligations due to
the Debtor alone (Adv. D.I. 58, at Ex. 3).


                                      12
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 13 of 30


in February 2013 (Adv. D.I. 58, at Ex. 27D); and (v) the payment

of late rent to Triple C immediately before the bankruptcy case

was filed (Adv. D.I. 58, at p. 9; Adv. D.I. 35, at ¶ 120.).

      CAG argues that these transactions are not evidence of

corporate disregard between CAG and the Debtor because CAG was

not a party to any of them.

      The Court agrees that, because CAG was not a party to the

alleged transactions, they are not evidence of corporate

disregard between the Debtor and CAG.          (Adv. D.I. 58, at Exs.

23B, 24, & 27D; Adv. D.I. 40, at Ex. 17.)

                 c.      Intercompany Transfers in the Ordinary Course

      The Plaintiffs argue, however, that there were intercompany

transfers and unaccounted payments made between CAG, the Debtor,

and the other affiliates, within ninety days of the bankruptcy

filing, which supports the conclusion that CAG “siphoned” money

from the Debtor.      For example, the Plaintiffs assert that the

Debtor could not account for checks issued by the Debtor within

ninety days of the Petition Date, relying on email correspondence

between CAG and the EPA during the initial discovery phase in

2014.   (Adv. D.I. 58, at Ex. 28H.)         The Court does not find that

an inability to respond to a question posed by the EPA during

discovery is compelling evidence of disregard of corporate

separateness.    Notwithstanding that email, the EPA ultimately

settled its dispute with the Debtor.          (D.I. 158 & 164.)


                                      13
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 14 of 30


      The Plaintiffs also rely on an internal spreadsheet that

they contend shows that the Debtor made payments on intercompany

transfers without properly accounting for them.            (Adv. D.I. 58,

at Ex. 33.)    CAG responds that the internal spreadsheet, which

lists outstanding payables for exchanges of parts and services

among the affiliates, was an internal report maintained by CAG

and actually demonstrates that CAG, the Debtor, and the other

affiliates engaged in intercompany exchanges in the normal course

of business that were reimbursed.          (Adv. D.I. 40, at Ex. A.)

      CAG presented further evidence that all transfers from the

Debtor to CAG within ninety days of the Petition Date and since

its incorporation were made in the ordinary course of business

for value.    (Adv. D.I. 40, at Exs. 14, 19, 27, & Ex. A ¶¶ 6 & 11;

Adv. D.I. 47, at Ex. 4 ¶¶ 12 & 22; Adv. D.I. 58, at Ex. 29.)

Additionally, CAG presented evidence that the Debtor was able to

remain operational despite losing money for six years because CAG

(as parent), and related entities, Triple C (the Debtor’s

landlord), and FSFS (the Debtor’s floor plan financier), offered

loans and concessions that an arms-length counterparty would not

have offered.    (Adv. D.I. 58, at Exs. 23C & 25A-D.)

      The Court concludes that, rather than show a disregard, the

evidence presented demonstrates that corporate separateness was

maintained.    The intercompany transfers were accounted for in the

Debtor’s records and in board resolutions authorizing the Debtor


                                      14
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 15 of 30


to issue promissory notes on some of the outstanding transfers.

(Adv. D.I. 58, at Exs. 25C, 25D, 28D, & 33.)

      The Court further concludes that the alleged transactions

between the Debtor and the affiliates (other than CAG) are not

evidence of a disregard of corporate entity separateness between

CAG and the Debtor for several additional reasons.             First, CAG

was not a party to many of the alleged intercompany transfers.

(Adv. D.I. 58, at Exs. 23B, 24, 27D, & 33; Adv. D.I. 40, at Exs.

17 & 27.)    Second, the Plaintiffs have not presented any credible

evidence that any funds were improperly “siphoned” from the

Debtor to CAG.    On the contrary, CAG presented evidence that all

transfers made by the Debtor to CAG or its affiliates were

payments made in the ordinary course of business for goods or

services provided by them to the Debtor.           (Adv. D.I. 40, at Ex. A

¶ 7.)   The failure of the Plaintiffs to present any rebuttal

evidence in support of their allegations is fatal to their

argument at the summary judgment stage.           Fed. R. Civ. P.

56(e)(3).    See, e.g., Ford v. Bureau of Prisons, 570 F. App’x

246, 250 n.1 (3d Cir. 2014) (affirming grant of summary judgment

because plaintiff failed to rebut, through affidavits or other

evidence, the moving party’s evidence).

                 d.      Activities Typical in Corporate Families

      CAG also contends that many of the examples that the

Plaintiffs cite are activities engaged in by many corporate


                                      15
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 16 of 30


entities which do not support substantive consolidation.              The

Plaintiffs argue, however, that many of these activities have

been found in other cases to satisfy the first test for

substantive consolidation.        These include: (i) having the same

directors, officers, and management at each entity in the family;

(ii) consolidating accounting, tax filing, payroll, and training

services; (iii) sharing employees between entities (and

permitting sales at any dealership to count toward the sales

quota of any entity’s employee); (iv) carrying group liability

insurance, which lists each entity as just a different “location”

of the same company; and (v) operating under the same or similar

tradenames, while advertising as “a family of dealerships.”5

See, e.g., In re ADPT DFW Holdings, LLC, 574 B.R. 87, 102-04

(Bankr. N.D. Tex. 2017); Lisanti, 2006 WL 2927619, at *1.

      CAG does not dispute that these activities are extant in

this case but argues that those facts, alone, are insufficient to

establish corporate disregard of separateness.            CAG argues that

it consolidated certain back-office services (accounting, human

resources, and management) for convenience, efficiency, and lower

costs.   It also contends that buying joint insurance for all

entities allowed them to obtain substantial discounts.              CAG notes


5
     The Plaintiffs note that several dealer term sheets and
customer financing applications list “CAG” in the header with the
specific dealership also displayed in the center. (Adv. D.I. 58,
at Ex. 2.)


                                      16
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 17 of 30


that even before it was incorporated, the Debtor and the other

affiliates shared many of these same services for the same

reasons.   (Adv. D.I. 40, at Ex. A ¶ 6; Adv. D.I. 58, at Ex. 2.)

CAG also presented evidence that all the back-office services

were reimbursed by the other affiliates for whom the services

were performed, on a pro rata basis.          (Adv. D.I. 40, at Ex. 14 &

Ex. A ¶ 6.)    CAG argues, and the record reflects, that non-

executive employees were moved among the affiliate dealerships

but not between the Debtor and CAG.          (Adv. D.I. 58, at Ex 28D.)

Finally, while the corporate family filed consolidated income tax

returns, CAG presented evidence that each entity kept separate

accounting records.       (Adv. D.I. 40, at Exs. 18-23 & Ex. A ¶ 6.2.)

      CAG further argues that many companies share officers and

directors, consolidate services for cost-saving purposes, and

refer to the affiliates as a family of companies, without

creating a basis for substantive consolidation.            See, e.g.,

United States v. Bestfoods, 524 U.S. 51, 69 (1998) (acknowledging

that the presence of common directors and officers typically does

not, alone, warrant corporate veil piercing); Japan Petroleum Co.

(Nigeria) Ltd. v. Ashland Oil, Inc., 456 F. Supp. 831, 841 (D.

Del. 1978) (holding that parent was not liable for subsidiary’s

contract breach despite the presence of common directors and

officers, an umbrella insurance policy, representations that

subsidiary is a division of parent, and shared intercompany


                                      17
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 18 of 30


services for administrative convenience, such as consolidated

payroll).

      The Court agrees with CAG that the factors cited by the

Plaintiff are insufficient evidence that corporate separateness

was disregarded in this case.         See, e.g., R2 Investments, LDC v.

World Access, Inc. (In re World Access, Inc.), 301 B.R. 217, 276

(Bankr. N.D. Ill. 2003) (denying substantive consolidation

despite (i) inter-company transfers and claims, (ii)

incorporation of the subsidiary by the parent, (iii) consolidated

financial statements, administrative functions, and insurance,

and (iv) common ownership, management, directors and officers,

because these facts are typical of most affiliated corporations

and do not demonstrate that vendors dealt with the entities as a

single unit); Lease-A-Fleet, 141 B.R. at 876, 878 (denying

substantive consolidation despite overlapping directors, shared

office space, intercompany loans without documentation, and the

disregard of formalities when sharing services).

      The corporate disregard inquiry is fact-intensive, and no

one factor weighs greater than another.           In fact, the Third

Circuit rejected the use of so-called alter-ego checklists as

they “fail to separate the unimportant from the important. . . .”

Owens Corning, 419 F.3d at 210.

      In this case, the Court concludes that the facts do not

support a finding of corporate disregard.           While entities in the


                                      18
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 19 of 30


corporate family had similar trade names, the proper corporate

names were used on corporate documents, including customer

financing applications.       (Adv. D.I. 58, Ex. 2.)       While the

entities had overlapping officers and directors, CAG presented

evidence that the Debtor and CAG observed corporate formalities

by holding separate board meetings, issuing separate board and

shareholder resolutions, documenting inter-company loans, and

maintaining separate bank accounts and books and records.              (Adv.

D.I. 58, at Exs. 25A-D; Adv. D.I. 50, at Ex. 21; Adv. D.I. 47, at

Ex. 4; Adv. D.I. 40, at Ex. A & Exs. 18-23.)            Thus, the Court

concludes that the evidence presented by the Plaintiffs is

insufficient to establish corporate disregard.            See Japan

Petroleum, 456 F. Supp. at 841; World Access, 301 B.R. at 276;

Lease-A-Fleet, 141 B.R. at 876, 878.          Cf. ADPT, 574 B.R. at 102

(granting substantive consolidation where entities failed to

maintain separate bank accounts).

       Similarly, while the entities in this case shared services

and other resources, that too does not justify substantive

consolidation because it is very common and done for legitimate

business reasons, such as cost-cutting and efficiency.              Further,

CAG presented evidence that any services it or the Debtor

provided were reimbursed by the corresponding affiliate.              (Adv.

D.I. 40, at Ex. A ¶ 6.1.)        See Japan Petroleum, 456 F. Supp. at

844.    Compare In re Opus East LLC, 528 B.R. 30, 49, 64 (Bankr. D.


                                      19
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 20 of 30


Del. 2015) (finding evidence of shared services that were

reimbursed — corporate accounting, human resources, legal risk

management, payroll, office services, and tax services — did not

warrant corporate veil piercing) with Lisanti, 2006 WL 2927619,

at *7 (granting substantive consolidation where shared services

were not reimbursed).

      In summary, the Court concludes that the facts on which the

Plaintiffs rely to establish that CAG and the Debtor ignored

corporate separateness are either unproven or are insufficient to

establish a basis for substantive consolidation.

           2.     Reliance

      Even if the Plaintiffs had established that CAG and the

Debtor ignored corporate separateness, the Plaintiffs must still

demonstrate that their reliance on that disregard was actual and

reasonable.     The Plaintiffs argue that they reasonably relied on

the corporate “sameness” or unity of the Debtor and CAG when

deciding where to purchase a vehicle or seek employment.              (Adv.

D.I. 58, at Exs. 2-6.)

                  a.     Before CAG was Incorporated

      CAG responds that eight of the eleven Plaintiffs could not

have relied on the corporate “sameness” of the Debtor and CAG

when deciding where to purchase a vehicle or seek employment

because CAG was not incorporated until January 2, 2007, after

those eight Plaintiffs had already commenced their relationship


                                      20
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 21 of 30


with the Debtor.6    (Adv. D.I. 40, at Ex. A & Ex. 13.)

       The Plaintiffs respond that if the entity engaging in the

disregard of corporate boundaries, pre-2007, was not CAG, then it

was a “CAG Affiliate,” because the Initial Shareholders were the

owners and board members for each of the seven entities as well

as CAG, after it was incorporated in 2007.

       The Court rejects the Plaintiffs’ argument.          An essential

element of the test for substantive consolidation is the

creditor’s actual reliance on the supposed unity of the Debtor

and the entity to be consolidated.          Owens Corning, 419 F.3d at

212.    Because CAG did not exist at the time their relationship

with the Debtor commenced, these eight Plaintiffs have not

established that they relied on the corporate unity of the Debtor

and CAG.    See, e.g., Am. Camshaft, 410 B.R. at 789 (dismissing

complaint for substantive consolidation where there were no

allegations of creditor reliance on corporate disregard).

Consequently, the Court will grant summary judgment in favor of

CAG on these eight Plaintiffs’ claims for substantive

consolidation.


6
     Those eight Plaintiffs are: (i) Derek Cambridge (became an
employee in 2005); (ii) Annelle Knight (became a customer in May
2006); (iii) Bernard Hamilton (became an employee in 2004); (iv)
Michael Felix (became an employee in 2004); (v) Pauline Peter
(became a customer in 2005); (vi) Janet Rivera (a non-customer
involved in an accident with a customer of the Debtor in 2005);
(vii) Fitzroy Williams (became a customer in 2005); (viii) Rams
Auto Repair (entered a lease agreement with Debtor in 2005).


                                      21
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 22 of 30


                 b.      Post-Petition Corporate Conduct

      CAG further argues that the three remaining Plaintiffs, who

commenced their relationship with the Debtor after CAG was

incorporated, rely on evidence of post-petition activities7 to

support their claim for substantive consolidation.             CAG contends

that post-petition activities are irrelevant to determining

whether the Plaintiffs relied on the alleged disregard of

corporate entity separateness between CAG and the Debtor pre-

petition when the Plaintiffs’ relationship with the Debtor

commenced.    The Plaintiffs respond that the post-petition

activities are evidence of the effect of CAG’s pre-petition

control over the Debtor and the disregard of entity separateness.

      The Court agrees with CAG that post-petition activities are

not relevant to the reliance factor required by Owens Corning.

419 F.3d at 212.      Rather, what is relevant are the activities of

the Debtor and CAG on which the Plaintiffs actually relied at the

time they entered into their relationship with the Debtor, which

occurred pre-petition.       Id.   See also Mary Elisabeth Kors, Alter

Egos: Deciphering Substantive Consolidation, 59 U. Pitt. L. Rev.

7
     These post-petition activities include: (i) one of the
Debtor’s landlords, Keystone Properties (owned by a minority
shareholder of CAG), relet the Debtor’s automotive body shop to
CAG at a substantially reduced rate ($500 per annum versus
$12,000 per month charged to the Debtor); (ii) communications
among CAG executives regarding what debts to include on the
Debtor’s bankruptcy schedules; and (iii) the invoicing of the
Debtor’s bankruptcy legal costs to CAG. (Adv. D.I. 58, at Exs.
23D, 20, & 27B-C.)


                                      22
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 23 of 30


381, 430 (1998) (arguing that factors on which creditors have not

relied are irrelevant to determination of substantive

consolidation).    Therefore, the Court’s inquiry focuses on those

pre-petition activities on which the three remaining Plaintiffs

actually relied.

                  c.     Actual Reliance by Remaining Plaintiffs

      The three remaining Plaintiffs — Monique Xavier, Asheem

Charles, and Leon Richardson — became customers of the Debtor

after CAG was incorporated in 2007.          While they all filed

complaints, no one has a judgment.

      Xavier and Charles allege that the Debtor sold them the

wrong vehicle and recorded the wrong VIN number on their sale

agreement and insurance paperwork, which forced them to accept a

lesser model when the error was discovered.           (Adv. D.I. 58, at

Ex. 17.)   Their claim is for fraud, misrepresentation, and breach

of contract.    (Id.)     Richardson alleges that the Debtor sold him

a previously owned defective vehicle, while representing that it

was new, and that the Debtor failed to honor his warranty.              (Adv.

D.I. 58, at Ex. 13.)

      Only Monique Xavier submitted an affidavit to support her

contention that she relied on the unity of the Debtor and CAG.

It states, in part:

           I made the decision to purchase a vehicle from
      Caribbean Auto Group and its family of dealerships
      based on the relationships they indicated they had with


                                      23
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 24 of 30


      Scotia Bank [one of the Debtor’s lenders] and Marshall
      and Sterling [the Debtor’s insurance provider] and the
      fact that by going to Caribbean Auto Group’s sale I
      could choose from a variety of car manufacturers.
           The representations as to the relationship with
      Scotia Bank and Marshall and Sterling were not specific
      only as to [the Debtor]. It was clear that Caribbean
      Auto Group made the representation as to applying to
      its family of dealerships. . . .

(Adv. D.I. 58, at Ex. 4.)

      Xavier further stated in her response to CAG’s

interrogatories, attached to her affidavit, that:

           I understood Caribbean Auto Mart, St. Croix Dodge
      Jeep and Chrysler, and Caribbean Auto Group to be one
      company. I dealt with the same employees at Caribbean
      Auto Mart and St. Croix Doge [sic] Jeep and Chrysler
      there was no difference between the companies. I
      understood Caribbean Auto Group to be the same. All of
      the named groups were located at the same place. They
      were all just divisions of one company. And therefore,
      they were all privy to the same information and
      directives.

(Id.)

      CAG argues that the affidavit and interrogatory response are

inadmissible evidence that Monique Xavier actually relied on the

unity of CAG and the Debtor.        CAG argues that the statements are

conclusory, not based on fact or personal knowledge.             Instead,

CAG contends that the statements are mere speculation and

personal opinion that Xavier would have declined to purchase a

vehicle from the Debtor had she known the Debtor was not the same

entity as CAG.    Fed. R. Civ. P. 56(c)(4) & 12(f).           See, e.g.,

Automatic Radio Mfg. Co. v. Hazeltine Rsch., Inc., 339 U.S. 827,



                                      24
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 25 of 30


831 (1950) (finding that the allegation of patent misuse in the

affidavit was based solely on information and belief and

therefore did not comply with the requirements of Fed. R. Civ. P.

56).    Therefore, CAG argues that the Court must disregard or

strike the affidavit.

       The Court disagrees with CAG.        This case is distinguishable

from Automatic Radio, because in that case reasonable reliance on

corporate disregard was not one of the elements of patent misuse.

339 U.S. at 830-31.       In contrast, it is an element necessary for

substantive consolidation.        Owens Corning, 419 F.3d at 212;

Lisanti, 2006 WL 2927619, at *8.           Xavier’s affidavit is relevant

to the issue of whether she actually relied on a belief that CAG

and the Debtor were unified at the time she purchased the

vehicle.    That belief was based on interactions with employees of

the Debtor and, as a customer of the Debtor, she certainly had

personal knowledge of corporate advertisements, which are facts

supported by the record.        (Adv. D.I. 58, at Exs. 2, 4, & 17 ¶ 8.)

       CAG further contends that Xavier does not articulate any

harm she suffered as a result of any reliance on her perception

of corporate unity between the Debtor and CAG.            CAG argues that

her alleged reliance on corporate unity in becoming a customer

did not relate in any way to the ultimate harm she suffered

(being required to accept a different vehicle because the Debtor

mishandled the paperwork on the one she bought).


                                      25
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 26 of 30


      The Court disagrees with CAG’s argument.           Actual reliance

for substantive consolidation purposes merely requires a

demonstration that the Plaintiff relied on the unity of the

Debtor and CAG in becoming a creditor.          The creditor is not

required to establish that she was specifically harmed by a

misuse of the corporate form to warrant the remedy of substantive

consolidation.    See, e.g., In re Tureaud, 59 B.R. 973, 976 (N.D.

Okla. 1986) (affirming grant of substantive consolidation over

creditor’s argument that a finding of fraudulent formation is

necessary for substantive consolidation); Munford, Inc. v. TOC

Retail, Inc., (In re Munford, Inc.), 115 B.R. 390 (Bankr. N.D.

Ga. 1990) (denying motion to dismiss because substantive

consolidation does not require an allegation that the entity to

be consolidated with the debtor was formed with intent to hinder,

delay or defraud creditors).

      Therefore, the Court concludes that Xavier’s affidavit

supports her assertion that she actually relied on the unity of

the Debtor and CAG at the time she entered into a relationship

with the Debtor.

                 d.      Reasonable Reliance

      CAG argues, however, that even if Xavier could demonstrate

actual reliance, it was not reasonable.           CAG presented evidence

that several of the Debtor’s financial and trade creditors relied

on the Debtor’s separate existence when extending credit or doing


                                      26
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 27 of 30


business with it.8

      The Plaintiffs respond that substantive consolidation will

not prejudice any specific creditor, but, on the contrary, will

benefit all creditors of the Debtor by curing any hardships CAG

created in siphoning the Debtor’s profits and assets and leaving

it a shell company.

      The Court rejects the Plaintiffs’ argument.           Substantive

consolidation is not appropriate where only one creditor relied

on a belief that the corporations were unified, if several other

creditors relied on the fact that the entities were separate.

Other creditors’ reliance on separateness demonstrates that the

lone proponent’s reliance on corporate sameness is unreasonable.

Compare In re Macrophage, Inc., No. CIV.06 3793 JBS, 2007 WL

708926, at *6 (D.N.J. Mar. 2, 2007) (affirming denial of

substantive consolidation where only one creditor considered the

entities as one) with In re S B Bldg. Assocs. Ltd. P’ship, 621

B.R. 330, 371 (Bankr. D.N.J. 2020) (granting substantive

consolidation where virtually all parties treated the entities as

unified).


8
     For example, Falcon Financial, LLC, extended credit to
Triple C and required that the Debtor guarantee that loan. (D.I.
58, at Ex. 22A.) General Motors had a separate franchise
dealership agreement with the Debtor, which precluded other
affiliates from selling GM vehicles. (Adv. D.I. 40, at Ex. A ¶
2.9.) One of the Debtor’s trade vendors, Snap-On, bargained for
a default guaranty from CAG on trade payables incurred by the
Debtor. (Adv. D.I. 47, at Ex. 4.)


                                      27
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 28 of 30


      In this case, CAG presented evidence that several other

entities treated the Debtor and CAG as separate entities, whereas

the Plaintiffs presented evidence that only one creditor, Xavier,

relied on a belief they were the same.          While the Plaintiffs

argue that Richardson and Charles relied on separateness, no

evidence of that was presented by affidavit or otherwise.              Fed.

R. Civ. P. 56(e)(3).       See, e.g., Ford v. Bureau of Prisons, 570

F. App’x at 250 (affirming grant of summary judgment because

plaintiff failed to rebut the moving party’s assertion of fact

through affidavits or other evidence).9          The Court, therefore,

concludes that Xavier’s reliance was not reasonable.

                 e.      Harm to other Creditors

      CAG also argues that it has presented evidence to support an

affirmative defense to substantive consolidation, namely, that

other creditors of the Debtor will be harmed by substantive

consolidation.    CAG argues that if the Court substantively

consolidates CAG with the Debtor, then creditors of the Debtor,

like Snap-On, which obtained a guarantee of the Debtor’s

obligation from CAG, would have to share any distribution of

CAG’s assets with other creditors of the Debtor who did not


9
     The Court also finds it significant that the Trustee did not
move for substantive consolidation at any point during this
bankruptcy case, which is further evidence that Xavier was alone
in her reliance on corporate disregard. As noted, the EPA
initially argued that substantive consolidation might be
warranted, but settled its claims after conducting discovery.


                                      28
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 29 of 30


bargain for such a guaranty.        (Adv. D.I. 47, at Ex. 4.)

      The Court agrees that CAG has presented sufficient evidence

to support an affirmative defense to any substantive

consolidation of the Debtor with CAG.          Owens Corning, 419 F.3d at

212-13 (refusing to substantively consolidate in light of an

unsecured creditor’s bargained-for loan guaranty, a credit

enhancement that other creditors did not have).            See also

Augie/Restivo, 860 F.2d at 519 (denying substantive consolidation

where creditor who had relied on separateness would be harmed).

      Finally, the Court finds that the two cases cited by the

Plaintiffs in favor of substantive consolidation are

distinguishable.    ADPT, 574 B.R. at 102-04; Lisanti, 2006 WL

2927619, at *8.    In both cases, the courts found a disregard of

corporate entity separateness.         Additionally, both cases dealt

with substantive consolidation of multiple debtor entities rather

than the consolidation of a debtor with a non-debtor.             As noted

above, substantive consolidation of a debtor with a non-debtor

should be used sparingly and has a higher burden of proof than

debtor-to-debtor consolidation.         Am. Camshaft, 410 B.R. at 786;

Lease-A-Fleet, 141 B.R. at 872-74.          The Court finds that the

Plaintiffs have not met that high burden in this case.




                                      29
Case 1:18-ap-01001-MFW    Doc 61 Filed 06/11/21 Entered 06/11/21 12:00:08   Desc
                         Main Document    Page 30 of 30


IV.   CONCLUSION

      The Court concludes that the Plaintiffs have failed to prove

(i) that the Debtor and CAG disregarded corporate separateness,

and (ii) that the Plaintiffs actually and reasonably relied on

the unity of CAG and the Debtor.           Further, the Court finds that

CAG has proven its affirmative defense that other creditors, who

relied on the corporate separateness of the Debtor and CAG, will

be harmed by substantive consolidation.           For these reasons, the

Court will grant summary judgment in favor of CAG.

      An appropriate Order follows.



Dated: June 11, 2021                BY THE COURT:



                                    Mary F. Walrath
                                    United States Bankruptcy Judge




                                      30
